                                                                                                         1   TUCKER ELLIS LLP
                                                                                                             MOLLIE F. BENEDICT SBN 187084
                                                                                                         2   mollie.benedict@tuckerellis.com
                                                                                                             JOSHUA J. WES SBN 238541
                                                                                                         3   joshua.wes@tuckerellis.com
                                                                                                             515 South Flower Street
                                                                                                         4   Forty-Second Floor
                                                                                                             Los Angeles, CA 90071-2223
                                                                                                         5   Telephone: 213.430.3400
                                                                                                             Facsimile: 213.430.3409
                                                                                                         6
                                                                                                             Attorneys for Defendants
                                                                                                         7   ETHICON, INC., and
                                                                                                             JOHNSON & JOHNSON
                                                                                                         8
                                                                                                                                              UNITED STATES DISTRICT COURT
                                                                                                         9
                   Chicago Ƈ&OHYHODQGƇ&ROXPEXVƇ+RXVWRQƇ/RV$QJHOHVƇ6DQ)UDQFLVFRƇ6W/RXLV




                                                                                                                                           NORTHERN DISTRICT OF CALIFORNIA
                                                                                                        10

                                                                                                        11   JEAN BELL and STEVEN BELL,                            )   Case No. 3:19-cv-02408-MMC
                                                                                                                                                                   )
                                                                                                        12                           Plaintiff,                    )   STIPULATION OF DISMISSAL WITH
                                                                                                                                                                   )   PREJUDICE AND [PROPOSED] ORDER
                                                                                                        13            v.                                           )
TUCKER ELLIS LLP




                                                                                                                                                                   )
                                                                                                        14   JOHNSON & JOHNSON and ETHICON, INC.,                  )
                                                                                                                                                                   )   Complaint Filed: May 16, 2019
                                                                                                        15                           Defendants.                   )
                                                                                                                                                                   )
                                                                                                        16

                                                                                                        17            The parties to this action, acting through counsel, and pursuant to Federal Rule of Civil
                                                                                                        18   Procedure 41(a)(1)(A)(ii) herby stipulate to the Dismissal With Prejudice of this action, including all
                                                                                                        19   claims and counterclaims stated herein against all parties, with each to bear their own attorney’s fees and
                                                                                                        20   costs.
                                                                                                        21

                                                                                                        22   Dated: February 11, 2020                              TUCKER ELLIS LLP

                                                                                                        23

                                                                                                        24
                                                                                                                                                                   By: /s/ Joshua J. Wes _________________
                                                                                                        25                                                              Joshua J. Wes
                                                                                                                                                                        joshua.wes@tuckerellis.com
                                                                                                        26
                                                                                                                                                                        Attorneys for Defendants
                                                                                                        27                                                              ETHICON, INC. and
                                                                                                                                                                        JOHNSON & JOHNSON
                                                                                                        28


                                                                                                                                     STIPULATION OF DISMISSAL WITH PREJUDICE AND [PROPOSED] ORDER
                                                                                                         1
                                                                                                             Dated: February 11, 2020                             HANSEN, KOHLS, SOMMER & JACOB, LLP
                                                                                                         2

                                                                                                         3

                                                                                                         4                                                        By: /s/ Daniel V. Kohls ________________
                                                                                                                                                                       Daniel V. Kohls
                                                                                                         5                                                             dkohls@hansenkohls.com
                                                                                                                                                                      Attorneys for Plaintiffs
                                                                                                         6

                                                                                                         7                    ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
                                                                                                         8          I, Joshua J. Wes, attest that I obtained the concurrence of Daniel V. Kohls in the filing of this
                                                                                                         9
                   Chicago Ƈ&OHYHODQGƇ&ROXPEXVƇ+RXVWRQƇ/RV$QJHOHVƇ6DQ)UDQFLVFRƇ6W/RXLV




                                                                                                             STIPULATION OF DISMISSAL WITH PREJUDICE AND [PROPOSED] ORDER.
                                                                                                        10   Dated: February 11, 2020                            TUCKER ELLIS LLP
                                                                                                        11
                                                                                                                                                                 /s/ Joshua J. Wes
                                                                                                        12                                                       Joshua J. Wes
                                                                                                                                                                 Attorneys for Defendants
                                                                                                        13                                                       ETHICON, INC. and
TUCKER ELLIS LLP




                                                                                                                                                                 JOHNSON & JOHNSON
                                                                                                        14

                                                                                                        15

                                                                                                        16                                            [PROPOSED] ORDER

                                                                                                        17          This stipulation is approved. The entire action, including all claims and counterclaims stated

                                                                                                        18   herein against all parties, is hereby dismissed with prejudice.

                                                                                                        19

                                                                                                        20           February 12
                                                                                                             Dated: __________________, 2020

                                                                                                        21
                                                                                                                                                                 MA
                                                                                                                                                                 MAXINE
                                                                                                                                                                  AXINE
                                                                                                                                                                    XIN M. CHESNEY
                                                                                                        22                                                       UNITED
                                                                                                                                                                 UNIT                   JUDGE
                                                                                                                                                                    TED STATES DISTRICT JUDG
                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26

                                                                                                        27

                                                                                                        28

                                                                                                                                                                  2
                                                                                                                                    STIPULATION OF DISMISSAL WITH PREJUDICE AND [PROPOSED] ORDER
